—Action brought in the City Court of Mount Vernon to recover damages for personal injuries alleged to have been sustained by plaintiff Mary Zumpano and by her husband for medical expenses and loss of services. It appears that plaintiff wife upon leaving defendant’s bakery store, slipped and fell on a terrazzo surface which sloped downward from the floor of the store to the sidewalk, that it was raining hard at the time, and that it had been drizzling for several hours theretofore. The Trial Judge set aside the verdict in favor of plaintiffs and granted the motions to dismiss the complaint. Plaintiffs appeal from the judgment entered thereon, contending that the verdict should be reinstated. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Schmidt, Murphy and Ughetta, JJ.